Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	The office policy above applies to the limitation of “ sprayable; fluid applied”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al (5192598) in view of Bibee et al (2004/0148889).
Forte et al discloses a wall assembly comprising a wall assembly comprising: a frame assembly including: a plurality of vertical members [16] spaced from each other and coupled to and extending between other wall member with said plurality of vertical members each having a vertical exterior surface configured to face the exterior of the structure, only one row of a plurality of vertical members spaced from each other, a rigid foam layer (12) that is a planar layer directly disposed on the vertical exterior surface of 
Forte et al does not show the frame comprising a top member having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, an exterior covering coupled to the sheathing layer opposite the rigid foam layer, the wall assembly is free of fasteners coupling the laminated composite layer to the frame assembly, the wall assembly is free of fasteners coupling the vertical members between the top and bottom members, the fasteners including nails, screws, adhesive beads, bolts, cam locks and straps.
Bibee et al discloses the frame (figure 1) comprising a top member (20) having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, an exterior covering (par 5; siding….) coupled to the outside of the 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al to show the frame (figure 1) comprising a top member (20) having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, an exterior covering (par 5; siding….) coupled to the outside of the building as taught by Bilee in order to form a wall frame for mounting of the insulating wall panel with the vinyl siding protecting the sheathing from the weather, and using adhesives connecting construction members together would have been obvious to one having ordinary sklll in art as they are functionally equivalent for connecting structure together as taught by Bilee. 
Forte et al as modified further shows the frame comprising a top member having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, the vertical members coupled to and extending between said top and bottom members, an exterior covering coupled to the sheathing layer opposite the rigid foam layer, the wall assembly is free of fasteners coupling the laminated 
Per claim 9, Forte et al as modified shows all the claimed limitations except for said rigid foam layer between said plurality of vertical members and said sheathing layer has a thickness of from about 0.75 to about 1.5 inches.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Forte et al’s modified structures to show said rigid foam layer between said plurality of vertical members and said sheathing layer has a thickness of from about 0.75 to about 1.5 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Forte et al’s modified structures to show the claimed dimension in order to satisfy a particular design requirement.
	Per claims 10-11, Forte et al as modified shows all the claimed limitations except for a weather resistant barrier coupled to the sheathing layer opposite the rigid foam layer, the resistant barrier is a fluid applied weather resistant barrier.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al’s modified structure to show a weather resistant barrier coupled to the sheathing layer opposite the rigid foam layer since it is well known practice to attach home wrap outside of the sheathing before attaching siding thereon to protect the building against the weather.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al (5192598) in view of Bibee et al (2004/0148889) as applied to claim 1 above and further in view of Day et al (4068434).
Forte et al as modified further shows an inner insulating layer (20) attached to the rigid foam layer opposite the sheathing layer with the inner foam layer extending into the frame assembly.
Forte et al does not show the insulating layer being a foam layer bonded to the rigid foam layer.
Day et al discloses the use of foam layer (22’, col 6 line 50) filling and insulating the interior of the building with the foam bonding to its surrounding structures.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al’s modified structure to show the insulating layer being a foam layer bonded to the rigid foam layer as taught by Day et al in order to provide an insulating foam layer for the interior of the building.
Per claim 4, Forte et al as modified further shows the inner foam layer at least partially fills voids defined between the vertical members.
	
Claims 12, 19-21, 8-11, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al (5192598) in view of Bibee et al (2004/0148889).
Forte et al discloses a wall assembly comprising a wall assembly comprising: a frame assembly including: a plurality of vertical members [16] spaced from each other 
Forte et al does not show the frame comprising a top member having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, the wall assembly is free of fasteners coupling the laminated composite layer to the frame assembly, the wall assembly is free of fasteners coupling the vertical members between the top and bottom members.
Bibee et al discloses the frame (figure 1) comprising a top member (20) having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al to show the frame (figure 1) comprising a top member (20) having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure as taught by Bilee in order to form a wall frame for mounting of the insulating wall panel, and using adhesives connecting construction members together would have been obvious to one having ordinary sklll in art as they are functionally equivalent for connecting structure together as taught by Bilee. 
Forte et al as modified further shows the frame comprising a top member having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, the vertical members coupled to and extending between said top and bottom members, an exterior covering coupled to the sheathing layer opposite the rigid foam layer, the wall assembly is free of fasteners coupling the laminated 
Per claim 20, Forte et al as modified shows all the claimed limitations except for said rigid foam layer between said plurality of vertical members and said sheathing layer has a thickness of from about 0.75 to about 1.5 inches.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Forte et al’s modified structures to show said rigid foam layer between said plurality of vertical members and said sheathing layer has a thickness of from about 0.75 to about 1.5 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Forte et al’s modified structures to show the claimed dimension in order to satisfy a particular design requirement.
	Per claims 21, Forte et al as modified shows all the claimed limitations except for a weather resistant barrier coupled to the sheathing layer opposite the rigid foam layer.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al’s modified structure to show a weather resistant barrier coupled to the sheathing layer opposite the rigid foam layer since it is well known practice to attach home wrap outside of the sheathing before attaching siding thereon to protect the building against the weather.
.
	Claims 14-15, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al (5192598) in view of Bibee et al (2004/0148889) as applied to claim 12 above and further in view of Day et al (4068434).
Forte et al as modified further shows an inner insulating layer (20) attached to the rigid foam layer opposite the sheathing layer with the inner foam layer extending into the frame assembly.
Forte et al does not show the insulating layer being a foam layer bonded to the rigid foam layer.
Day et al discloses the use of foam layer (22’, col 6 line 50) filling and insulating the interior of the building with the foam bonding to its surrounding structures.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al’s modified structure to show the insulating layer being a foam layer bonded to the rigid foam layer as taught by Day et al in order to provide an insulating foam layer for the interior of the building.
Per claim 15, Forte et al as modified further shows the inner foam layer at least partially fills voids defined between the vertical members.
Per claim 26, Forte et al as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of manufacturing a wall assembly with Forte et al’s modified structures.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
With respect to applicant stating Bibee showing “….adhesive beads…”, examiner respectfully points out that the reference in paragraph 56 states the adhesive being glue and caulk.  There is no mentioning of the adhesive being adhesive beads as claimed.  The reference thus still shows the claimed limitations.  
The combinations based on Forte, Bibee and Day are thus still proper and maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/27/2021